DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, setting unit, display unit in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, change “A-non-transitory” with ~A non-transitory~ for typo correction.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is an apparatus claim that depends on a method claim 10, which is improper and indefinite.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US2020/0184229).
To claim 1, Wu teach an image processing apparatus comprising: 
an acquisition unit (2 of Fig. 1; paragraph 0020, surveillance camera) configured to acquire time-series images captured by an image sensor (paragraph 0020, time-series images); 
a setting unit configured to set a direction of measuring a flow quantity of targets in the time-series images (paragraphs 0014-0015, 0066); and 
a display unit (6 of Fig. 1; paragraphs 0024, 0089, display of user interface unit) configured to display information representing the flow quantity of the targets that is estimated based on a plurality of images acquired from the time-series images and the direction of measuring the flow quantity, together with information indicating the direction of measuring the flow quantity (paragraph 0039, Table 1).

To claim 10, Wu teach an image processing method to be executed by an image processing apparatus (explained in response to claim 1 above).

To claim 19, Wu teach a non-transitory computer-readable storage medium storing computer-executable program for causing a computer to perform the method according to claim 10 (as explained in response to claim 10 above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Walach et al. (“Learning to Count with CNN Boosting”).
To claims 2 and 11, Wu teach claims 1 and 10.
Wu teach wherein the information representing the flow quantity of the targets comprises distribution of the flow quantity of the targets, the distribution being estimated by a neural network that receives the plurality of images acquired from the time-series images, and the direction of measuring the flow quantity (paragraphs 0024, 0028-0029, 0035).
But, Wu do not expressly disclose using convolutional neural network.
	Walach teach using convolutional neural network to count people from input images (abstract, pages 1-14), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu, in order to implement neural network by design preference.



Claims 3, 7,  9, 12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Yu et al. (US2016/0379049).
To claims 3 and 12, Wu teach claims 1 and 10.
Wu teach further comprising a measurement unit configured to measure a number of the targets passing a detection line for measuring the flow quantity of the targets, based on the estimated information representing the flow quantity and the detection line, wherein the setting unit sets the detection line in the direction of measuring the flow quantity (Figs. 4A-B), but do not expressly disclose a particular detection line.
	Yu teach a measurement unit configured to measure a number of the targets passing a detection line for measuring the flow quantity of the targets (Figs. 9A-B, monitored line), based on the estimated information representing the flow quantity and the detection line, wherein the setting unit sets the detection line in the direction of measuring the flow quantity (paragraphs 0005-0025), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu, in order to implement detection.

To claims 7 and 16, Wu teach claims 1 and 10.
Wu and Yu teach wherein the setting unit sets the direction of measuring the flow quantity of the targets, based on a line segment input in the image by a user (as explained in response to claim 3 above, wherein line segment input by a user would have been an obvious operation by design preference, hence Official Notice is taken).

To claims 9 and 18, Wu teach claims 6 and 15.
But, Wu do not expressly disclose wherein the estimation unit estimates distribution of the flow quantity of the targets, by the image acquired from the time-series images being divided into subregions, flow quantities being estimated for the respective subregions, and the estimated flow quantities being integrated.
	Yu teach an estimation unit estimates distribution of the flow quantity of the targets, by the image acquired from the time-series images being divided into subregions, flow quantities being estimated for the respective subregions, and the estimated flow quantities being integrated (paragraphs 0011-0013, 0021-0023), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu, in order to implement detection by sections.



Claims 4-6, 8, 13-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229)
To claims 4 and 13, Wu teach claims 1 and 10.
Wu teach wherein the setting unit determines a main direction of movement of the targets by detecting optical flow from the time-series images, and sets the direction of measuring the flow quantity based on the main direction (paragraphs 0031, 0039, though main direction of movement of targets are not expressly disclosed, having a direction as reference in order to differentiate different directions would have been an obvious technique to be incorporate by one of ordinary skill in the art, hence Official Notice is taken).

To claims 5 and 14, Wu teach claims 1 and 10.
Wu teach further comprising a generation unit configured to generate a map representing distribution of the flow quantity of the targets, wherein the display unit displays the map as the information representing the flow quantity of the targets (density maps of Figs. 8 and 11, though having a display is not disclosed, it would have been obvious to one of ordinary skill in the art to incorporate since said information are estimated in Table 1 for shown to usage, hence Official Notice is taken).

To claims 6 and 15, Wu teach claims 1 and 10.
Wu teach further comprising an estimation unit configured to estimate the information representing the flow quantity of the targets based on the plurality of images acquired from the time-series images and the direction of measuring the flow quantity, wherein the display unit displays the information representing the flow quantity of the targets estimated by the estimation unit, together with the information indicating the direction of measuring the flow quantity (paragraph 0039, Table 1, though having a display is not disclosed, it would have been obvious to one of ordinary skill in the art to incorporate since said information are estimated in Table 1 for shown to usage, hence Official Notice is taken).

-To claims 8 and 17, Wu teach claims 6 and 15.
Wu teach wherein the estimation unit estimates distribution of the flow quantity of the targets, using a size-reduced image or a normalized image of the image acquired from the time-series images (paragraph 0024, image having different sizes, which makes a size-reduced image or a normalized image obvious).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 20, 2022